Citation Nr: 1144212	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a blood disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2005 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes the Veteran has served in Operation Iraqi Freedom (OIF) and in Operation Enduring Freedom (OEF). 

A hearing was held before the undersigned Veterans Law Judge via videoconference in September 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The Veteran has testified before the Board and has argued in statements submitted to the VA that while undergoing a physical for employment purposes with the National Guard it was discovered his creatine kinase, also known as creatine phosphokinase (CPK), levels in his blood were abnormally elevated.  The Veteran stated that any blood disorders were not found or present during service but was discovered shortly after separation from his active duty.  He claimed his physical health has declined as a result of the blood disorder.  Specifically, he stated the CPK levels in his blood have led to high blood pressure and muscular dystrophy, among other conditions.  

According to the post-service treatment records, the Veteran was treated for elevated CPK levels, myotonic dystrophy, type 2, and high blood pressure.  In a June 2007 VA treatment report, the examining doctor noted the Veteran had undetectable Vitamin D and suspected it was the cause of his CPK elevation.  Otherwise, there was no other cause for his blood condition.  Subsequent VA treatment records indicate there is no clear etiology of the Veteran's elevated CPK level.  

However, a December 2010 VA treatment record indicates the Veteran underwent genetic testing and has myotonic dystrophy.  The examining doctor stated "[t]his is the cause of his persistently elevated CPK levels and abnormalities seen on [electromyography/nerve conduction velocity] testing and muscle biopsy."  In an addendum, the examining doctor reported that she "discussed the results of the genetic testing with the [Veteran] by phone... He understands that he has been diagnosed with a genetic disorder and that it is the cause of his elevated muscle enzymes and is a probable factor in his sleep disorder."

While the records indicates the Veteran has been treated for elevated CPK levels, it is unclear to the Board whether there is an identifiable existence of any medical evidence showing current diagnoses to account for these claimed disorders which, in actuality, may be merely symptoms.  As an example, when a Veteran has hyperlipidemia, elevated triglycerides, and elevated cholesterol, they are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  So similarly, when he merely has symptoms, he may not necessarily have ratable disabilities in the absence of underlying diagnoses to account for his symptoms.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Therefore, the Veteran's claim is remanded to determine whether the Veteran's elevated CPK levels is a ratable disorder related to service or a symptom.

In addition, the some of the post-service VA treatment records indicate the Veteran's elevated CPK levels are etiologically related to significantly low levels of vitamin D (which he received treatment for) or caused by a genetic disorder.  The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303, 4.9.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with an appropriate specialist(s) regarding his claimed elevated CPK levels.  The examiner is asked to clarify the diagnosis, its current severity, and determine whether it is a disorder or symptom.  If the Veteran's elevated CPK levels are diagnosed as a disorder, the examiner is asked to opine as to whether it is at least as likely as not that any such disability manifested during, or as a result of, active military service.  In addition, given the evidence of elevated readings, the examiner is asked to determine whether it is etiologically related to a vitamin D deficiency or a genetic disorder.  If the elevated CPK level is a genetic disorder, was it aggravated by the Veteran's military service?  

A complete copy of this remand and the claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Additionally, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

2. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if any of the Veteran's claim can be granted.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


